Citation Nr: 0934903	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-02 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active duty from May 1957 to April 1959.

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2006 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in St. Petersburg, Florida. 

A hearing was held before the undersigned Veterans Law Judge 
in May 2009.  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in service. 

2.  Medical opinion links the Veteran's current bilateral 
hearing loss and tinnitus to active duty. 


CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred in or as a result of 
the Veteran's active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2009).

2.  Tinnitus was incurred in or as a result of the Veteran's 
active service, or may be presumed to be the result of the 
Veteran's active military service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  As the findings 
below are favorable to the Veteran, no further action is 
required in order to comply with those duties to the Veteran.

Service Connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the Veteran presently has the same condition.  There is a 
presumption applicable for service connection for hearing 
loss, when due to sensorineural damage, an organic disease of 
the nervous system, or for tinnitus, when due to 
sensorineural damage.

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding the Veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that the 
Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).

Entitlement to Service Connection for Bilateral Hearing Loss 
and Tinnitus

The Veteran contends that he was exposed to hazardous noise 
during active duty while performing weapons training and 
related infantry exercises.  He believes he incurred both 
bilateral hearing loss and tinnitus as a result.  A review of 
the Veteran's Form DD-214 shows that his military 
occupational specialty (MOS) was that of a weapons 
infantryman.  In light of the foregoing, acoustic trauma is 
conceded. 

In assessing the Veteran's service connection claim for 
hearing impairment, to include tinnitus, the Board must first 
determine whether the Veteran has a current hearing 
disability under VA regulations.  Hearing disabilities are 
determined for VA purposes using criteria provided under 38 
C.F.R. § 3.385.  A May 2005 VA audiology examination report 
shows auditory thresholds of 40 decibels (dB) or higher in at 
least one of the required frequencies for both ears.  The VA 
examiner noted that the puretone tests indicated mild to 
severe/moderate to severe sensorineural hearing loss in the 
right ear, and profound, mixed hearing loss in the left ear.  
As such, the evidence shows that the Veteran has a current 
bilateral hearing loss disability.  The examiner also 
provided a current diagnosis of bilateral tinnitus.

In considering the second element of in-service incurrence or 
aggravation, the Board must determine whether a hearing 
disability existed prior to the Veteran's service.  In this 
regard, it is noted that a Veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment into service, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service. See 38 U.S.C.A. § 1111

In the present case, service treatment records suggest that 
the Veteran's hearing loss may have pre-existed his entry to 
service.  For example, the Veteran reported that he had "bad 
hearing" on a March 1957 (pre-induction) report of medical 
history.  Likewise, a clinical record from June 1957 shows 
that the Veteran reported that he was kicked in the ear in 
1953; that he had infections of the left ear in 1954 and 
1955; and that he was rejected for military service in 
October 1954 for defective hearing.  Nevertheless, upon 
entrance examination in March 1957, both whispered-voice and 
spoken-voice testing revealed that the Veteran's hearing was 
normal (15/15) bilaterally.  Clinical evaluation of the ears 
was also normal at that time.  

Given the evidence detailed above, and especially in light of 
the Veteran's normal entrance examination, the Board finds 
that the presumption of soundness operates here.  Thus, the 
Veteran is deemed to have been in sound condition upon entry 
into active service, and therefore, the appropriate inquiry 
is whether a hearing disability was incurred, rather than 
aggravated, during such active duty.

Again, other than the Veteran's own reports of pre-existing 
hearing problems, the March 1957 pre-induction examination 
revealed no clinical abnormalities related to the 
ears/hearing.  However, testing conducted as early as May 
1957 showed moderate to severe mixed hearing loss in the left 
ear.  Other service treatment records from May through July 
1957 show continued treatment left ear pain and conductive 
type deafness (left ear).  In July 1958, the Veteran was 
placed on permanent profile (minimum exposure to loud noises) 
for left ear deafness.  Separation examination in April 1959 
again revealed no clinical abnormalities of the ears, and 
spoken-voice testing was normal.  Conductive type deafness of 
the left ear was expressly noted as a "not service connected 
disability" under the "summary of defects and diagnoses" 
portion of the examination.  The service treatment records 
are entirely silent as to treatment or complaints referable 
to tinnitus.  

Given the Veteran's clinically normal ear/hearing examination 
upon separation, and the further considering the lack of 
documented complaints or treatment for tinnitus,  the service 
records do not show that chronic hearing loss or tinnitus 
were incurred during active duty.

This does not in itself preclude a grant of service 
connection.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. See 38 
C.F.R. § 3.303(d).  Indeed, as further explained below, the 
competent evidence of records enables a finding that the 
Veteran's currently diagnosed hearing loss and tinnitus were 
incurred in active service.

Notably, in March 1960, less than one year after separation 
from service, the record shows that the Veteran was rejected 
from enlistment in the Army National Guard of Florida for 
defective hearing.  These records do not indicate whether 
defective hearing manifested to a degree of 10 percent as 
required for presumptive service connection.  Nevertheless, 
the fact that the Veteran demonstrated some degree of hearing 
loss almost immediately after service is highly probative as 
to both incurrence and continuity.  Here, the Board also 
acknowledges the Veteran's testimony provided at his May 2009 
hearing before the undersigned.  At that time, he indicated 
that he had experienced continuous hearing problems, 
including ringing in his ears, since his active service.  In 
this regard, the Veteran is competent to give evidence about 
what he experienced; for example, he is competent to discuss 
his current and previous hearing related symptoms. See Layno, 
supra.  

In addition to the foregoing, the competent medical evidence 
of record demonstrates that it is at least as likely as not 
that the currently diagnosed hearing loss and tinnitus are 
causally related to active service.  Indeed, a June 2009 
private audiology report provides an opinion that the 
Veteran's bilateral hearing loss and tinnitus were more 
likely than not the result of military noise exposure (light 
weapons infantry).  He added that tinnitus was also a 
frequent consequence of such noise exposure.  This opinion 
was accompanied by a rationale consistent with the evidence 
of record.  As such, it is found to be probative.  Moreover, 
no other competent evidence in the claims folder refutes 
those opinions.  Indeed, the VA examiner in March 2006 
declined to offer an opinion of etiology, finding the 
question too speculative.  That examination report did note, 
however, that the Veteran denied any occupational or 
recreational noise exposure following service.

In conclusion, it is conceded that the Veteran was exposed to 
noise during active service.  The claims folder contains 
competent evidence attributing his current hearing loss and 
tinnitus to such in-service noise exposure.  No evidence 
refutes such conclusions or demonstrates any sources of post-
service noise exposure. Therefore, the record supports a 
grant of service connection for hearing loss and tinnitus.  
The Board notes that in reaching this conclusion, the 
evidence is at least in equipoise, and the benefit of the 
doubt doctrine has been applied. See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for bilateral tinnitus is 
granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


